


SUBLEASE


THIS SUBLEASE (this “Sublease”) is made and entered into as of the 11th day of
December, 2013, by and between CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (“Sublandlord”), and BATTLE RESOURCES MANAGEMENT, INC., a
Maryland corporation (“Subtenant”).


W I T N E S S E T H:


WHEREAS, by that certain Office Lease Agreement dated as of the 27th day of
April, 2007, as amended by Amendment No. 1 to Lease dated as of August 25, 2008,
Amendment No. 2 to Lease dated as of February 17, 2009, and Amendment No. 3 to
Lease dated as of April 8, 2010 (collectively and together with any other
amendments thereto, the “Prime Lease”), Wisconsin Place Office LLC (“Landlord”)
leases to Sublandlord certain premises (the “Master Premises”) in the building
known as Wisconsin Place and located at 5404 Wisconsin Avenue, Chevy Chase,
Maryland (the “Building”); and


WHEREAS, subject to the consent of Landlord, Subtenant desires to sublease from
Sublandlord, and Sublandlord desires to sublease to Subtenant, a portion of the
Master Premises consisting of approximately 6,377 square feet of rentable area
of the third (3rd) floor of the Building, as depicted on Exhibit A hereto
(hereinafter referred to as the “Subleased Premises”), all upon the terms and
subject to the conditions and provisions hereinafter set forth.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Sublandlord
and Subtenant hereby agree as follows:


1.Demise; Use. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord the Subleased Premises for the term and rental and
upon the other terms and conditions hereinafter set forth, to be used and
occupied by Subtenant solely for general office use and for no other purpose.
2.Term; Sublease Year; Termination Option.
(a) The term of this Sublease shall commence the earlier of (i) seven (7) days
following the date Sublandlord tenders beneficial occupancy of the Subleased
Premises to Subtenant with the Subleasehold Improvements (defined below)
substantially complete, or (ii) the date Subtenant occupies the Subleased
Premises for purposes of commencing business operations (the “Commencement
Date”), and unless sooner terminated pursuant to the provisions hereof, shall
terminate on the last day of the sixty-second (62nd) full calendar month
thereafter or any earlier date as of which the Prime Lease may be terminated
(the “Expiration Date”). Notwithstanding the foregoing, if Sublandlord has not
tendered beneficial occupancy of the Subleased Premises to Subtenant with the
Subleasehold Improvements substantially complete on or before June 1, 2014, then
until such time as Sublandlord tenders beneficial occupancy of the Subleased
Premises to Subtenant with the Subleasehold Improvements substantially complete,
either Sublandlord or Subtenant shall have the option to terminate this Sublease
by delivering written notice of such election. Following delivery of such
notice, all prepaid sums by the Subtenant (including prepaid rent and security
deposit) shall be returned to Subtenant, this Sublease shall immediately
terminate and the parties shall have no further obligations hereunder.
(b) A “Sublease Year” shall be (i) the period beginning on the Commencement Date
and ending on the last day of the twelfth (12th) full calendar month following
the Commencement Date, and (ii) each twelve (12) calendar month period
thereafter through the Expiration Date.
3.Base Rent.
(a) Subtenant shall pay to Sublandlord base rental (“Base Rent”) for the
Subleased Premises as follows:


Sublease Year


Annual Base Rent
per Rentable Square Foot


1
$43.50
2
$44.81
3
$46.15
4
$47.53
5
$48.96
6
$50.43



Base Rent shall be due and payable in equal monthly installments. Each such
installment shall be due and payable in advance on the first day of each
calendar month of the term hereof. If the term of this Sublease commences on a
day other than the first day of a month or ends on a day other than the last day
of a month, Base Rent for such month shall be prorated; prorated Base Rent for
any such partial first month of the term hereof shall be paid on the date on
which the term commences. Concurrently with its execution of this Sublease,
Subtenant shall pay to Sublandlord the installment of Base Rent due for the
first full calendar month within the term of this Sublease following the
abatement periods described in Section 3(c) below that falls within the first
(1st) Sublease Year (i.e., $23,116.63), which amount shall be applied to the
installment of Base Rent due for the first full calendar month within the term
of this Sublease following the abatement periods described in Section 3(c).


(b) All Base Rent and additional rent shall be paid without any notice, setoff
or deduction whatsoever, and shall be paid to Sublandlord at its address set
forth in Section 15 below or at such other place as Sublandlord may designate by
notice to Subtenant.


(c) Notwithstanding anything to the contrary set forth above, so long as
Subtenant is not in default hereunder beyond any applicable notice and cure
period, Base Rent payable by Subtenant to Sublandlord as provided above shall be
abated with respect to (i) the first four (4) full calendar months following the
Commencement Date, and (ii) one-half (1/2) of the fifth (5th) full calendar
month following the Commencement Date (i.e., the installment of Base Rent
payable for that month shall be $11,558.31).


(d) Sublandlord and Subtenant stipulate that the rentable square footage of the
Subleased Premises shall be 6,377 for all purposes of this Sublease and,
notwithstanding any provision of the Prime Lease to the contrary, shall not be
subject to remeasurement.


4.Additional Rent; Payments; Interest.


(a) In addition to the Base Rent described above, commencing on March 1, 2014,
Subtenant shall pay to Sublandlord additional rent with respect to the Subleased
Premises on account of Operating Expenses and Real Estate Taxes in accordance
with the provisions of the Prime Lease; provided, however, that Subtenant shall
be liable only for increases in Operating Expenses and Real Estate Taxes above a
calendar year 2013 base year. Subtenant’s share of the Operating Expenses and
Real Estate Taxes shall be determined in accordance with Section 4.1(b) of the
Prime Lease, except that the term “Premises” as used therein shall be deemed to
refer to the Subleased Premises.


(b) Subtenant shall pay to Sublandlord all other amounts payable by Sublandlord
under the Prime Lease to the extent the same are attributable to the Subleased
Premises (as distinguished from the Master Premises generally) or attributable
to Subtenant, its agents, employees, customers or invitees. By way of example
and not by way of limitation, charges by Landlord for furnishing air
conditioning or heating to the Subleased Premises at times in addition to those
certain times specified in the Prime Lease, charges by Landlord for supplemental
heating, ventilating and air conditioning equipment or the use thereof, costs
incurred by Landlord in repairing damage to the Building caused by an employee
of Subtenant, increased insurance premiums due as a result of Subtenant’s use of
the Subleased Premises, and amounts expended or incurred by Landlord on account
of any default by Subtenant which gives rise to a default under the Prime Lease
would be amounts payable by Subtenant pursuant to this Section 4(b).


(c) Each amount due pursuant to Section 4(a) and 4(b) above and each other
amount payable by Subtenant hereunder, unless a date for payment of such amount
is provided for elsewhere in this Sublease, shall be due and payable on the
tenth (10th) day following the date on which Landlord or Sublandlord has given
notice to Subtenant of the amount thereof, but in no event later than the date
on which any such amount is due and payable under the Prime Lease.


(d) All amounts other than Base Rent payable to Sublandlord under this Sublease
shall be deemed to be additional rent due under this Sublease. All past due
installments of Base Rent and additional rent shall bear interest from the date
due until paid at the rate per annum equal to three (3) percentage points in
excess of any interest rate that is applicable to late payments pursuant to the
Prime Lease, unless a lesser rate shall then be the maximum rate permissible by
law with respect thereto, in which event said lesser rate shall be charged. All
past due installments of Base Rent and additional rent shall be subject to the
same late charges as are applicable to late payments under the Prime Lease.
    
(e) Subtenant shall pay directly to Landlord on or before the applicable due
dates for all services requested by Subtenant that are billed by Landlord
directly to Subtenant rather than through Sublandlord. All amounts charged by
Landlord to consent to this Sublease and to approve the Subleasehold
Improvements will be paid by Sublandlord without reimbursement by Subtenant.


5.
Condition of Subleased Premises and Construction of Improvements.



(a) Subtenant accepts the Subleased Premises in their current “as-is” condition;
provided, however, that prior to the Commencement Date, Sublandlord, at its
cost, will build-out the Subleased Premises in accordance with the space plan
attached hereto as Exhibit B and the scope of work attached hereto as Exhibit
B-1 (the “Subleasehold Improvements”).


(b) Subtenant’s taking possession of the Subleased Premises shall be conclusive
evidence as against Subtenant that the Subleased Premises were in good order and
satisfactory condition when Subtenant took possession. Upon the expiration of
the term hereof, or upon any earlier termination of the term hereof or of
Subtenant’s right to possession, Subtenant shall surrender the Subleased
Premises in at least as good condition as at the commencement of the term
hereof, ordinary wear and tear and (subject to the terms of this Sublease)
damage by casualty and condemnation excepted. Notwithstanding the foregoing,
Landlord shall remain obligated to complete any Punch List Work. “Punch List
Work” shall mean minor adjustments or repairs to the Subleasehold Improvements
and/or items of incomplete Subleasehold Improvements that do not prevent the
Subtenant from occupying the Subleased Premises for the normal conduct of its
business.


(c)    Upon substantial completion of the Subleasehold Improvements, Sublandlord
or its representative shall prepare a detailed list of Punch List Work to be
corrected; and Sublandlord shall deliver a copy of the detailed punch list to
Subtenant at its address for notices in this Sublease. Sublandlord and Subtenant
shall schedule a Punch List Work walk through at which Sublandlord or its
representative and Subtenant or its representative shall be present to discuss
the list of Punch List Work. All Punch List Work shall be completed promptly
following the Punch List Work walk through.


6.The Prime Lease.


(a) This Sublease and all rights of Subtenant hereunder and with respect to the
Subleased Premises are subject and subordinate to the terms, conditions and
provisions of the Prime Lease. Subtenant hereby assumes and agrees to perform
faithfully and be bound by, with respect to the Subleased Premises, all of
Sublandlord’s obligations, covenants, agreements and liabilities under the Prime
Lease and all terms, conditions, provisions and restrictions contained in the
Prime Lease except:


(i) for the payment of rent in amounts other than as set forth in this Sublease;


(ii) that Subtenant shall not have any obligation or right to construct or
install leasehold improvements except as may be expressly provided herein; and


(iii) that the following provisions of the Prime Lease do not apply to this
Sublease: any provisions in the Prime Lease allowing or purporting to allow
Sublandlord any rent concessions or abatements or construction allowances and
any provisions of the Prime Lease granting Sublandlord any expansion options,
renewal options, termination options, or rights of first offer or first refusal.


(b) Without limitation of the foregoing:


(i) Subtenant shall not make any changes, alterations or additions in or to the
Subleased Premises except as otherwise expressly provided herein;


(ii) If Subtenant desires to take any other action and the Prime Lease would
require that Sublandlord obtain the consent of Landlord before undertaking any
action of the same kind, Subtenant shall not undertake the same without the
prior written consent of Sublandlord. Sublandlord may condition its consent on
the consent of Landlord being obtained and may require Subtenant to contact
Landlord directly for such consent;


(iii) All rights given to Landlord and its agents and representatives by the
Prime Lease to enter the Master Premises shall inure to the benefit of
Sublandlord and its agents and representatives with respect to the Subleased
Premises;


(iv) Sublandlord shall also have all other rights, privileges, options,
reservations and remedies granted or allowed to or held by Landlord under the
Prime Lease;


(v) Subtenant shall maintain insurance of the kinds and in the amounts required
to be maintained by Sublandlord under the Prime Lease. All policies of liability
insurance shall name as additional insureds Landlord and Sublandlord and their
respective officers, directors or partners, as the case may be, and the
respective agents and employees of each of them. All policies of insurance
maintained by Subtenant in connection with this Sublease or the Subleased
Premises be written as primary policy coverage and not contributing to or in
excess of any coverage which Landlord and/or Sublandlord may carry.
Simultaneously with the execution of this Sublease and thereafter not later than
thirty (30) days before any scheduled date of expiration of such insurance,
Subtenant shall furnish Sublandlord with certificates of insurance evidencing
that Subtenant is carrying the insurance required to be carried by Subtenant
hereunder; and


(vi) Subtenant shall not do anything or suffer or permit anything to be done
which could result in a default under the Prime Lease or permit the Prime Lease
to be cancelled or terminated.


(c) Notwithstanding anything contained herein or in the Prime Lease that may
appear to be to the contrary, Sublandlord and Subtenant hereby agree as follows:


(i) Subtenant shall not assign, mortgage, pledge, hypothecate or otherwise
transfer or permit the transfer of this Sublease or any interest of Subtenant in
this Sublease, by operation of law or otherwise, or permit the use of the
Subleased Premises or any part thereof by any persons other than Subtenant and
Subtenant’s employees, or sublet the Subleased Premises or any part thereof,
without the prior written consent of Landlord and Sublandlord (which consent of
Sublandlord shall not be unreasonably withheld, conditioned or delayed);


(ii) Neither rental nor other payments hereunder shall abate by reason of any
damage to or destruction of the Subleased Premises, the Master Premises or the
Building or any part thereof, unless, and then only to the extent that, rental
and such other payments actually abate under the Prime Lease with respect to the
Subleased Premises on account of such event;


(iii) Subtenant shall not have any right to any portion of the proceeds of any
award for a condemnation or other taking, or a conveyance in lieu thereof, of
all or any portion of the Building, the Master Premises or the Subleased
Premises;


(iv) Subtenant shall not have any right to exercise or have Sublandlord exercise
any option under the Prime Lease, including, without limitation, any option to
extend the term of the Prime Lease or lease additional space; and


(v) Subject to Section 6(a) above, as between Sublandlord and Subtenant, in the
event of any conflict between the terms, conditions and provisions of the Prime
Lease and of this Sublease, the terms, conditions and provisions of this
Sublease shall, in all instances, govern and control.


(d) It is expressly understood and agreed that Sublandlord does not assume and
shall not have any of the obligations or liabilities of Landlord under the Prime
Lease and that Sublandlord is not making the representations or warranties, if
any, made by Landlord in the Prime Lease. With respect to work, services,
repairs and restoration or the performance of other obligations required of
Landlord under the Prime Lease, Sublandlord’s sole obligation with respect
thereto shall be to promptly request the same, upon written request from
Subtenant, and to use reasonable efforts to obtain the same from Landlord, at no
expense to Sublandlord. Sublandlord shall not be liable in damages, nor shall
rent abate hereunder, for or on account of any failure by Landlord to perform
the obligations and duties imposed on it under the Prime Lease.


(e) Nothing contained in this Sublease shall be construed to create privity of
estate or contract between Subtenant and Landlord, except the agreements of
Subtenant in Sections 10 and 11 hereof in favor of Landlord, and then only to
the extent of the same.


7.Default by Subtenant.


(a) Upon the happening of any of the following:


(i) Subtenant fails to pay any Base Rent within five (5) days after the date
such payment is due;


(ii) Subtenant fails to pay any other amount due from Subtenant hereunder and
such failure continues for five (5) days after notice thereof from Sublandlord
to Subtenant;


(iii) Subtenant fails to perform or observe any other covenant or agreement set
forth in this Sublease and such failure continues for fifteen (15) days after
notice thereof from Sublandlord to Subtenant; or


(iv) any other event occurs which involves Subtenant or the Subleased Premises
and which would constitute a default under the Prime Lease if it involved
Sublandlord or the Master Premises;


Subtenant shall be deemed to be in default hereunder, and Sublandlord may
exercise, without limitation of any other rights and remedies available to it
hereunder or at law or in equity, any and all rights and remedies of Landlord
set forth in the Prime Lease in the event of a default by Sublandlord
thereunder.


(b) In the event Subtenant fails or refuses to make any payment or perform any
covenant or agreement to be performed hereunder by Subtenant, Sublandlord may
make such payment or undertake to perform such covenant or agreement (but shall
not have any obligation to Subtenant to do so). In such event, amounts so paid
and amounts expended in undertaking such performance, together with all costs,
expenses and attorneys’ fees incurred by Sublandlord in connection therewith,
together with interest on all of the foregoing at the rate specified in Section
4(d) above as applicable to late payments of rent, shall be due as additional
rent hereunder.


8.Nonwaiver. Failure of Sublandlord to declare any default or delay in taking
any action in connection therewith shall not waive such default. No receipt of
moneys by Sublandlord from Subtenant after the termination in any way of the
term or of Subtenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the term or affect any notice given
to Subtenant or any suit commenced or judgment entered prior to receipt of such
moneys.
9.Cumulative Rights and Remedies. All rights and remedies of Sublandlord under
this Sublease shall be cumulative and none shall exclude any other rights or
remedies allowed by law.
10.Indemnity. Subtenant agrees to indemnify, defend and hold harmless Landlord,
Sublandlord and the managing agent of the Building and each of their respective
officers, directors, partners, agents and employees, from and against any and
all claims, demands, costs and expenses of every kind and nature, including
attorneys’ fees and litigation expenses, arising from Subtenant’s occupancy of
the Subleased Premises, Subtenant’s construction of any leasehold improvements
in the Subleased Premises, any breach or default on the part of Subtenant in the
performance of any agreement or covenant of Subtenant to be performed or
performed by it under this Sublease or pursuant to the terms of this Sublease,
or any act or neglect of Subtenant or its agents, officers, employees, guests,
servants, invitees or customers in or about the Subleased Premises. Sublandlord
agrees to indemnify, defend and hold harmless Subtenant and its officers,
directors, partners, agents and employees from and against any and all claims,
demands, costs and expenses of every kind and nature, including reasonable
attorneys’ fees and litigation expenses, arising from any breach or default on
the part of Sublandlord in the performance of any agreement or covenant of
Sublandlord to be performed or performed by it under this Sublease or pursuant
to the terms of this Sublease. In case any such proceeding is brought against
any of said indemnified parties, the indemnifying party covenants, if requested
by an indemnified party, to defend such proceeding at its sole cost and expense
by legal counsel reasonably satisfactory to the indemnified party.
11.Waiver of Subrogation. Anything in this Sublease to the contrary
notwithstanding, Sublandlord and Subtenant each hereby waives any and all rights
of recovery, claims, actions or causes of action against the other and the
officers, directors, partners, agents and employees of each of them, and
Subtenant hereby waives any and all rights of recovery, claims, actions or
causes of action against Landlord and its agents and employees, for any loss or
damage that may occur to the Subleased Premises or the Master Premises, or any
improvements thereto, or any personal property of any person therein or in the
Building, by reason of fire, the elements or any other cause insured against (or
required by the Prime Lease or this Sublease to be insured against) under valid
and collectible fire and extended coverage insurance policies, regardless of
cause or origin, including negligence, except in any case which would render
this waiver void under law.
12.Brokerage Commissions. Each party hereby represents and warrants to the other
that it has had no dealings with any real estate broker or agent in connection
with this Sublease, excepting only Larsen Commercial Real Estate Services, Inc.
and Donohoe Real Estate Advisors (whose commissions shall be paid by Sublandlord
pursuant to the terms of separate written agreements), and that it knows of no
other real estate broker or agent who is or might be entitled to a commission in
connection with this Sublease. Each party agrees to protect, defend, indemnify
and hold the other harmless from and against any and all claims inconsistent
with the foregoing representations and warranties for any brokerage, finder’s or
similar fee or commission in connection with this Sublease, if such claims are
based on or relate to any act of the indemnifying party which is contrary to the
foregoing representations and warranties.
13.Successors and Assigns. This Sublease shall be binding upon and inure to the
benefit of the successors and assigns of Sublandlord and shall be binding upon
and inure to the benefit of the successors of Subtenant and, to the extent any
such assignment may be approved, Subtenant’s assigns.
14.Entire Agreement. This Sublease contains all the terms, covenants, conditions
and agreements between Sublandlord and Subtenant relating in any manner to the
rental, use and occupancy of the Subleased Premises. No prior agreement or
understanding pertaining to the same shall be valid or of any force or effect.
The terms, covenants and conditions of this Sublease cannot be altered, changed,
modified or added to except by a written instrument signed by Sublandlord and
Subtenant.
15.Notices. Notices and demands required or permitted to be given by either
party to the other with respect hereto or to the Subleased Premises shall be in
writing and shall be served either by personal delivery with a receipt
requested, by overnight air courier service or by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
If to Sublandlord:     


CapitalSource Finance LLC
5404 Wisconsin Avenue, Second Floor
Chevy Chase, MD 20815
Attn: General Counsel


If to Subtenant prior to the Commencement Date:


Battle Resources Management, LLC
10 G Street, NE
Washington, DC 20002
Attn: Eric Crowe, Chief Financial Officer


If to Subtenant after the Commencement Date:


At the Subleased Premises
Attn: Eric Crowe, Chief Financial Officer


Notices and demands shall be deemed to have been given two (2) days after
mailing, if mailed, or, if made by personal delivery or by overnight air courier
service, then upon such delivery. Either party may change its address for
receipt of notices by giving notice to the other party.


16.Authority, etc. Each party represents and warrants to the other that this
Sublease has been duly authorized, executed and delivered by and on behalf of
such party and constitutes its valid, enforceable and binding agreement.
17.Security Deposit.


(a) Concurrently with its execution of this Sublease, Subtenant shall deposit
with Sublandlord Twenty-Three Thousand One Hundred Sixteen Thousand and 63/100
Dollars ($23,116.63) as security for the full and faithful performance of every
provision of this Sublease to be performed by Subtenant. If Subtenant defaults
with respect to any provision of this Sublease, including, but not limited to,
the provisions relating to the payment of rent, Sublandlord may use, apply or
retain all or any part of said security deposit for the payment of any rent and
any other sum in default, or for the payment of any other amount which
Sublandlord may spend or become obligated to spend by reason of Subtenant’s
default or to compensate Sublandlord for any other loss or damage which
Sublandlord may suffer by reason of Subtenant’s default. If any portion of said
security deposit is so used or applied, Subtenant shall, within five (5) days
after written demand therefor, deposit cash with Sublandlord in an amount
sufficient to restore the security deposit to its original amount, and
Subtenant’s failure to do so shall be a material breach of this Sublease. Except
to the extent required by law, Sublandlord shall not be required to keep said
security deposit separate from its general funds, and Subtenant shall not be
entitled to interest on any security deposit. If Subtenant shall fully and
faithfully perform every provision of this Sublease to be performed by it, said
security deposit or any balance thereof shall be returned to Subtenant (or, at
Sublandlord’s option, to the last assignee of Subtenant’s interest hereunder)
within thirty (30) days after the expiration of the term and Subtenant’s
vacation of the Subleased Premises. Nothing herein shall be construed to limit
the amount of damages recoverable by Sublandlord or any other remedy to the
security deposit.


(b) At Subtenant’s election, the security deposit may take the form either of
cash or of an unconditional, irrevocable letter of credit (the “Letter of
Credit”) from a U.S. banking institution reasonably acceptable to Sublandlord,
insured by a federal insurance agency (“Issuer”). The Letter of Credit shall (i)
meet the requirements of the “Uniform Customs and Practice for Documentary
Credits,” ICC No. 500 (1993 Edition), (ii) name Sublandlord as beneficiary,
(iii) be in the amount of the security deposit required hereunder, (iv) be
payable in full or partial draws against Sublandlord’s sight draft, (v) include
an “evergreen” provision which provides that the Letter of Credit shall be
renewed automatically on an annual basis unless the Issuer delivers thirty (30)
days prior written notice of cancellation to Sublandlord, (vi) have an initial
expiration date no earlier than one year from the date of issue, and (vii)
otherwise be in form and substance satisfactory to Sublandlord. In the event the
Letter of Credit is ever not renewed when required hereunder, Sublandlord shall
have the right to draw upon the Letter of Credit and hold the proceeds thereof
as a cash security deposit.


18.Parking. During the term of this Sublease, Subtenant shall have the right to
purchase two (2) monthly parking permits in the Building’s parking garage for
each 1,000 square feet of rentable area in the Subleased Premises, upon the
terms and conditions set forth in Article XXIV of the Prime Lease. Sublandlord
shall, at no additional cost, expense or liability to Sublandlord, use
commercially reasonable efforts to assist Subtenant in procuring parking
vouchers at prevailing rates for the use of the Building’s parking garage by
Subtenant’s invitees. Subtenant shall coordinate payment, parking permits, and
parking vouchers directly with Landlord or the operator of the Building’s
parking garage.
19.Furniture; Telephone and Data.
(a) Throughout the term of this Sublease, Subtenant shall be permitted to use
the furniture located in the Subleased Premises on the date of this Sublease
(the “Furniture”), which furniture is described on Exhibit C hereto, at no
additional charge or fee to Subtenant. The Furniture is provided in its “as-is”
condition upon delivery of the Subleased Premises. Subtenant shall maintain the
Furniture in good condition and repair, ordinary wear and tear excepted, and
shall leave the Furniture in the Subleased Premises upon the expiration or
earlier termination of this Sublease. Sublandlord shall have no liability for
moving the Furniture or any of Subtenant’s own personal property.
(b) Sublandlord may remove any and all telephone and data equipment that is
located in the Subleased Premises as of the Effective Date. The data and phone
cabling located in the Subleased Premises is provided in its “as-is” condition
upon delivery of the Subleased Premises.
20.Signs. Subject to Landlord’s approval, Subtenant, at its sole expense, (i)
may install one (1) Building-standard suite entry sign at the main entrance to
the Subleased Premises, and (ii) shall be entitled to one (1) listing on the
Building directory in the main lobby of the Building.
21.Modifications. Sublandlord shall not amend the Prime Lease with respect to
any provision that would affect Subtenant’s rights or obligations hereunder
without the Subtenant’s prior written consent.
22.No Breach of Prime Lease. Sublandlord shall not do or permit to be done any
act which may constitute a breach or violation of any term, covenant or
condition of the Prime Lease and which is not cured within any cure period
granted under the Prime Lease.
23.Consent of Landlord. The obligations of Sublandlord and Subtenant under this
Sublease are conditioned and contingent upon Landlord consenting hereto by
executing and delivering a counterpart of this Sublease or a separate instrument
signifying its consent. If Landlord’s consent is not obtained within thirty (30)
days after the date hereof, this Sublease shall be null and void, all amounts
prepaid by Subtenant to Sublandlord under this Sublease (including, without
limitation, any security seposit and prepaid Base Rent) shall be promptly
returned to Subtenant, and thereafter neither Sublandlord nor Subtenant shall
have any further obligations or liability hereunder or to each other with
respect to the Subleased Premises.
24.Examination. Submission of this instrument for examination or signature by
Subtenant does not constitute a reservation of or option for the Subleased
Premises or in any manner bind Sublandlord, and no lease, sublease or obligation
of Sublandlord shall arise until this instrument is signed and delivered by
Sublandlord and Subtenant and the consent of Landlord is obtained as described
in Section 23 above.
25.Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Prime Lease.
[REMAINDER OF PAGE BLANK; SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date aforesaid.


ATTEST/WITNESS:
Sublandlord:


CAPITALSOURCE FINANCE LLC






By: ______________________________






By: ____/s/ John Bogler__________________


Its: ________CFO_______________________




 
Subtenant:


BATTLE RESOURCES MANAGEMENT, INC.






By: _____________________________






By: ____/s/ Michael Battle________________


Its: __________CEO_____________________





EXHIBIT A


Subleased Premises


{attached}


[a123113exhibit1039image1.gif]
EXHIBIT B


Space Plan for Subleasehold Improvements


{see attached}




[a123113exhibit1039image2.gif]
EXHIBIT B-1


Scope of Work for Subleasehold Improvements


{to be attached}




MEMORANDUM
[a123113exhibit1039image3.gif]



FROM:    Anne Regan
DBI Architects, Inc.
DATE:    November 5, 2013
RE:    BRMI
3rd Floor 5404 Wisconsin Ave. Chevy Chase, MD
SUBJECT: Scope of Work – Pricing Memo
Please find below the scope of work pricing memo that references the space plan
completed on 09.09.13 for the above referenced tenant.
1.
Existing lighting, ceiling grid and tile and GWB ceiling to be reused throughout
space, unless otherwise noted. G.C. to patch and repair at locations of
demolition.

2.
Reuse existing glass double doors at elevator lobby with stainless steel pulls
for new tenant suite entry. Existing doors should be on site as part of previous
tenant demo. G.C. to provide and install butt glaze glass panels to left and
right of reused doors. Panels to have three sided 2”aluminum frame with metal
trim at base. If doors are no longer existing, G.C. to match door and sidelight
of already existing tenant on the floor. Provide in-wall blocking for tenant
logo on wall directly adjacent to Danac suite entry doors.

3.
At Reception G.C. to provide and install the following: existing acoustical
ceiling tile to remain (patch and repair as necessary) with square downlights to
match existing and linear diffusers. New Stone Source Q-stone color: natural
gray porcelain 12”x24” tile floor to be installed throughout Reception. G.C. to
provide and install in-wall blocking in the plan east wall of reception for
tenant provided tv monitor, provide conduit for AV, power and cable.

4.
At Conference G.C. to provide and install the following: new 3'-0"x8'-0" glass
door and butt glaz glass wall system at front of the conference room. New carpet
to be installed, hold allowance for $38/square foot carpet. Existing ceiling
tile , grid and lighting to be reused and reconfigured to the room layout,



October 8, 2013 Page 2
[a123113exhibit1039image4.gif]



G.C. to patch and repair as necessary. All lighting to match existing in space.
G.C. to provide core drill and wiremold RC7 poke thru for tenant powered table
(inclusive of electrical wiring and data ring and string). G.C. to provide and
install projection screen by plan south wall.
5.
Existing offices to have lighting, finishes and electrical to remain.

6.
At existing offices that are being made larger. Additional glass to be installed
to match existing glass partitions. Doors to be reused where possible and
finishes to be patched and repaired to match existing.

7.
At Relocated offices quantity of two (2), existing furniture offices from
previous Capital Source space to be reused for BRMI tenant. Power, furniture and
etc to be relocated. Existing ceiling tile, grid and lighting to be reconfigured
for new layout.

8.
At existing Copy/Pantry all equipment, finishes and millwork to remain. G.C. to
provide and install new stainless steel dishwasher, existing millwork to be
modified to fit new equipment. Existing flooring in Copy/Pantry to be removed.
G.C. to provide and install Amtico vinyl tile floor throughout area.

9.
At new team room G.C. to provide and install Wink writeable wall paint at plan
east wall. Existing carpet, ceiling tile, grid and lighting to remain. Lighting
to be reconfigured to room layout. G.C. to provide in-wall blocking for tenant
provided TV, exact location to be determined by client. G.C. to provide core
drill and wiremold RC7 poke thru for tenant powered table (inclusive of
electrical wiring and data ring and string), location to be determined.

10.
At Collaboration area, G.C. to provide and install in-wall blocking in the plan
east wall of reception for tenant provided tv monitor, provide conduit for AV,
power and cable

11.
At new Lan Room provide and install the following: VCT flooring, acoustical
ceiling tile with 1’x4’ light fixture (to match existing), slab to slab
partitions with sound attenuation, exhaust fan for tenant provided rack and
louver within new door with storeroom function hardware and closer.





October 8, 2013 Page 3
[a123113exhibit1039image4.gif]



12.
The building is fully sprinklered. Modify sprinkler head locations as required.

Strobes to be relocated and new provided as required to meet County
requirements.


13.
Configure the existing base building HVAC as necessary to accommodate the new
plan and new demising walls.

14.
Existing power to be reused. Existing tele/data will need to be terminated back
to panel in existing Lan Room. New tele/data to be pulled by tenant Vendor .

15.
New demising partitions to be slab to slab sound insulated, all other new walls
to be slab to ceiling. Existing partitions at demising partition locations to be
built up to slab and filled with insulation.

16.
G.C. to provide and install one (1) new 3’-0”x8’-0” single stain grade suite
entry doors to match base building door stain.

17.
G.C. patch and match existing finishes as necessary for construction or public
corridor demising partitions.

18.
Paint accent walls.



EXHIBIT C


Furniture




1)  (8) complete office set ups. Desk and bookcase (see pictures)
2)  (1) conference room table , approx 4' x 8 '
3)  (1) 6- drawer lateral file cabinet
4)  (7) Cubicle/workstations, approx 7' x 9'
5)  (2) Glass cubicle offices with furniture / work surfaces
6)  (24) Padded chairs (see picture)
7)  (18) Mesh chairs (see picture)
8)  (7) 3 - drawer lateral file cabinets







1

